Case 2:19-mj-00847-BNW Document 11-3 Filed 11/08/19 Page 1 of 3




                 EXHIBIT “3”




                 EXHIBIT “3”
       Case 2:19-mj-00847-BNW Document 11-3 Filed 11/08/19 Page 2 of 3




 November 4, 2019

 Mr. Steven Myhre, Esq.
Assistant U.S. Attomey

Dear Mr. Myhre:

I wdte to express my concem about Ms. Latonia Smith being released from custody. In short, I
have a serious and immediate concem that my personal safety, as well as the safety of my
colleagues, will be in jeopardy if Ms. Smith is released from custody.

By way of background, I am a defense attomey practicing exclusively in civil litigation. I have
never been the subject of threats ofphysical violence until this past year. InNovember2018, I
began representing two corporate clients in a lawsuit filed by Ms. Smith's mother, Annecer
Peruzar. From the beginning of the lawsuit, Ms. Smith has been fixated on the case, to the point
that she took responsibility for writing the various documents that were filed in court on her
mother's behalf. (I know this because her mother's former attomey confirmed under oath that
this had occurred.) At the begiruring of the case, the writings that were submitted to the court on
Ms. Peruzar's behalf lodged various verbal aftacks against my clients. Within a few months of
the case being filed, however, the tone ofthose filings changed. Instead ofdiscussing the alleged
actions ofmy clients, these writings began to refer almost exclusively to me (by name), to the
point that it was clear that the wrath ofwhoever was writing those documents (which has now
been confirmed to be Ms. Smith) was focused on me. In subsequent months, Ms. Smith's
writings also demonstrated a growing fixation on the other attomey from my office who was
assigned to the case, Mr. Wade Beavers, and my paralegal, Shawna Braselton.

My colleagues and I have done absolutely nothing to deserve Ms. Smith's wrath. We have been
targeted by her solely for doing ourjobs.

Further, I have observed Ms. Smith's threatening behavior escalate over time. The first time that
Ms. Smith threatened me (in person in April 2019), Ms. Smith referenced punching me in the
face and "f*cking" me up. Ms. Smith made these threats while we were standing in a courthouse
surrounded by courthouse security. The fact that Ms. Smith made those types of threats in that
environment signaled to me that she either is incapable of demonstrating rational thought or
simply does not care about the consequences ofher actions.

Since April 2019, Ms. Smith's theats have only escalated in frequency, specificity, and with
respect to the type ofharm that Ms. Smith has threatened. As ofonly a few weeks ago, the threat
that I (and others, including my colleagues Brenoch Wirthlin and Tyre Gray) received stated, in
part, as follows:

        Your throat will be slit you will be recorded as the blood spills from your neck
        andjust as you gasp to take your final undeserving breath thee bullets will be
        placed right through your skull You will be hunted to the ends ofthe earth young
        or old...
          Case 2:19-mj-00847-BNW Document 11-3 Filed 11/08/19 Page 3 of 3




    Included with the threat that was sent to me was an additional piece ofpaper which stated, "thee
    shall kicketh the bucket first.. . "

    I do not think I can put into words the toll that these threats have taken on me. My health has
    suffered because of the stress of living with these threats. Seemingly insignificant things such as
    leaving my office to go to my car have become frightening, as I have been in constant fear that
    Ms. Smith is lying in wait for me or others. Being out in public has become practically
    impossible for me on some days, as I am in constant fear that I am being followed or that Ms.
    Smith is nearby, waiting to harm me.

    Given (1) the way in which Ms. Smith's behavior escalated over time, (2) Ms. Smith's apparent
    inability to process, and/or complete disregard for the consequences which flow from her
    actions, and (3) the fact that only a few days ago, Ms. Smith escalated from threatening violence
    to actively trying to carry out her violent threats, if Ms. Smith is released, I am afraid that she
    will resume (and will be relentless in) her efforts to harm me and my co-workers. Further, I fear
    that any restrictions that the court would impose as a condition ofrelease (e.9., staying away
    from myself and my law firm) would be completely disregarded by Ms. Smith. Ms. Smith has
    already been instructed by at least onejudge (in Washoe County) that her actions come with
    serious consequences, and that if she continued to threaten those associated with my law firm,
    her future would be in jeopardy. This waming appears to have had zero effect on Ms. Smith, as
    only a few months later, Ms. Smith committed an armed assault on my co-worker. Since Ms.
    Smith has demonstrated that she has zero regard for the rules ofsociety or the personal
    consequences she faces for threatening us and carrying out those threats, the only way for my co-
    workers and I to be safe is for Ms. Smith to remain in custody.

    Finally, I think it is important to note where we started one year ago, and where we are now.
    One year ago, I began representing two corporate clients in a lawsuit to which Ms. Smith is not a
    party. Faslforward twelve months, and now numerous employees of my firm (myself, Wade
    Beavers, Shawna Braselton, Brenoch Wirthlin, and Tyre Gray) are the subject of repeated and
    very dishrbing behavior by Ms. Smith, to the point that one of my colleagues was forcibly
    attacked and had a gun pointed at him when Ms. Smith accosted him in his home. I simply
    cannot fathom the lengths Ms. Smith has undertaken to punish us simply for being involved in a
    case that does not even concem Ms. Smith. I am genuinely scared of what she will do if she is
    released, and for thal reason, I respectfully urge the Court to keep Ms. Smith incarcerated.

    Sincerel




               S


(
